DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on April 15, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-7, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation a removable barrier dipping into the molten glass in or before the opening, and the claim also recites the barrier is supported against  side walls on either side of the of the opening, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zortea et al. (4,900,337) in view of Sorg et al. (6,154,481).  Zortea discloses a device for melting glass comprising a furnace (40) equipped with electrodes (49, 48) in contact with a mass of glass materials, the furnace comprising a side opening (42) connected to a feeder channel (41) for the molten glass, a removable barrier (45) dipping into the glass before the opening so that a vertical plane passing .
Regarding claim 2, the barrier is wider than the side opening of the furnace, as can be seen in figure 6.
Regarding claim 3, the barrier is in the furnace and supported against the side walls of the furnace on either side of the opening (see figure 6).
Claims 1-2, 4, 6, 8, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hynd (4,046,546) in view of Zortea et al. (4,900,337).  Hynd discloses a device for melting a mass of vitrifiable materials into molten glass (col. 8 lines 39-40), the device comprising a furnace (which is interpreted to include melting section 15, refining region 16, and narrow portion 18) having a side opening connected to a feeder channel (19) for the molten glass, a fluid cooled barrier (38) dipping into the molten glass before the opening so that a vertical plane passing through an upstream face of the barrier touches a biggest horizontal circle which can be inscribed the furthest downstream in the furnace (i.e. in the narrow portion 18), barrier excluded, the biggest circle being at a height of a highest side of a bottom of the feeder channel (figures 1 & 2, col. 2 lines 42-58). Hynd further teaches the feeder channel is sufficiently shallow to prevent return currents back into the furnace (col. 2 lines 58-61).  Hynd also teaches the fluid cooled barrier is configured to dip sufficiently deeply into the molten glass such that the molten glass that passes under the barrier into the feeder channel cannot participate in any return current back into the furnace (col. 2 lines 61-64, col. 3 lines 31-55, col. 4 lines 20-33, col. 6 lines 10-16, 27-68, col. 9 lines 51-55).   Hynd teaches adjustment of the barrier may be necessary depending on tank output and tank operating conditions, and suggest replacing the barrier (col. 6 lines 55-61), which suggest the barrier is removable.  However, Hynd does not disclose electrode within the furnace.  Zortea also teaches a melting furnace comprising a side opening connected to a feeder channel.  Zortea further teaches providing electrodes in the furnace to be in contact with vitrifiable . 
Zortea further teaches two embodiments for the placement of the barrier. In one embodiment, the barrier is placed in front of the opening (figures 3-4), which is similar to Hynd, and in another embodiment the barrier is in the furnace and supported against the walls of the furnace on either side of the opening (figures 5-6).  The second embodiment allows for the atmosphere in the feeder channel to be isolated from the melting furnace (col. 8 lines 43-47).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the alternative placement of the barrier in the furnace and up against the walls of the furnace on either side of the opening, so as to isolate the furnace atmosphere from the atmosphere of the feeder channel, as taught by Zortea.
Regarding claim 2, as can be seen in figures 2 and 6 of Hynd and Zortea, respectively, the barrier is wider than the side opening of the furnace.
Regarding claim 4, Zortea teaches the barrier is removable vertically (col. 7 lines 15-16, 19-21, 39-42).
Regarding claim 6, Zortea teaches the barrier is in contact with walls 44, which forces the molten glass to pass under the barrier, without being able to pass through the side of the barrier (col. 7 lines 13-21, figures 5 & 6).
Regarding claim 8, Zortea teaches electrodes can be immersed in the molten glass via a top (col. 8 lines 54-59).
Regarding claim 21, Hynd teaches the feeder channel 19 is free of electrodes (fig. 1).
Regarding claim 22, Hynd teaches cooling the glass entering the feeder channel (col. 6 lines 16-17).  Hynd also teaches heat is prevented from entering the feeder channel (col. 6 lines 43-47).  Thus, the furnace, barrier, and feeder channel are configured such that said molten glass is hotter in said furnace than in said feeder channel.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hynd (4,046,546) in view of Zortea et al. (4,900,337) as applied to claim 1, further in view of Muniz et al. (5,613,994).  The modification of Hynd with Zortea to place the barrier against the opening of the feeder channel provides for a shallow opening for molten glass from the furnace to pass, similar to the embodiment disclosed by Zortea in figure 1. In figure 1, Zortea teaches a barrier (13) that defines an opening in a furnace to a feeder channel is usually designed to provide a shallow opening for which the molten glass from the furnace can pass.  It appears Zortea suggests in figure 1, such an arrangement provides for a plug flow of the molten glass in to the channel, as indicated .  
Response to Arguments
Applicant's arguments filed April 15, 2021 have been fully considered. However, upon further consideration, a new grounds of rejection for the other dependent claims are made in view of Zortea.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.